Citation Nr: 1803432	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  

3  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to an effective date earlier than May 1, 2013 for the dependency benefits for spouse, C.A.R.

5.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD)/degenerative joint disease (DJD), status post lumbar spine fusion, to include the propriety of the reduction from 40 percent, effective April 19, 2013.

6.  Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985, August 1986 to August 1989, August 1990 to June 1991 and from February 2003 to July 2004.  He had additional periods of Reserves service throughout.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013 (reduction of lumbar spine from 40 to 20 percent) and July 2014 (cervical spine, hearing loss, and TDIU) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in November 2015 when it was remanded to afford the Veteran an opportunity for a hearing.  The Veteran presented sworn testimony at a hearing before the undersigned in in April 2017.  A transcript of that hearing is of record.




FINDINGS OF FACT

1.  The Veteran was denied service connection for bilateral hearing loss in a May 2005 rating decision and the Veteran did not perfect his appeal within a year of that rating decision.

2.  The evidence associated with the record subsequent to the May 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  The Veteran's current hearing loss is related to in-service noise exposure.

4.  The Veteran's current cervical spine disability had its onset in service or is otherwise related to an in-service event.  

5.  The VA examination and other lay and medical evidence of record do not show actual improvement in the Veteran's service connected spine disability or improvement in his ability to function under the ordinary conditions of life and work, however at no time during the appeal period has the Veteran's service connected spine disability been shown to manifest by unfavorable ankyloses or incapacitating episodes having a total duration of at least 6 weeks.  

6.  The evidence of record demonstrates that throughout the appeal period the Veteran has been unable to secure or follow substantially gainful employment as a result of his service connected disabilities.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied service-connection for hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  The criteria to establish service connection for hearing loss have been met.  
38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a).

4.  The criteria to establish service connection for a cervical spine disability have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a).

5.  The reduction of the Veteran's lumbar spine disability rating was improper and the Veteran is entitled to a rating of 40 percent and no greater for the entire period on appeal.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.344, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5243.

6.  The criteria for an award of TDIU have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  HEARING LOSS 

The Board reopens, and grants, the previously denied claim of service connection for bilateral hearing loss as the record includes a new VA Medical Examination that indicates that the Veteran's hearing loss is caused by his in-service noise exposure.  

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement ("NOD") with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 20.200-20.202, 20.302(a).

Here, the record shows that the Veteran did not appeal the denial of service-connection for a bilateral hearing loss.  Thus, the May 2005 rating decision became final based on the evidence then of record.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. 
§ 20.1103.

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and material evidence is not required as to each previously unproven element of a claim. There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that new and material evidence has been presented such that the Veteran's service connection claim should be reopened and granted.  The Veteran's claim was initially denied on the basis that there was inadequate evidence connecting the Veteran's hearing loss to his service. 

Pertinent evidence received since the May 2005 rating decision includes an October 2016 VA Medical Examination where the examiner concluded that the Veteran's demonstrated in-service hearing threshold change indicated that his hearing loss was related to in-service noise exposure.  

The Board finds that this opinion constitutes new and material evidence.  The evidence is "new" because it was not of record at the time of the May 2005 rating decision, and is not cumulative or redundant of the evidence previously of record.  The evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim, (i.e., the link between hearing loss and the Veteran's service) and meets the low threshold of raising a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a hearing loss is warranted.  

The October 2016 VA Medical Examination also meets the threshold for granting entitlement to service connection.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran's in-service noise exposure and his present hearing loss have never been disputed.  The October 2016 VA Medical Examination ties the two together and established all of the elements for service connection.  The Board need not address whether this most recent examination is more probative than the previous hearing loss exam as the evidence is at least equipoise.  Consequently, entitlement to service connection for bilateral hearing loss is granted.  

II.  CERVICAL SPINE 

The Board also grants entitlement to service-connection for the Veteran's cervical spine disability as the evidence establishes that the Veteran's disability was incurred in service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's Service Treatment Records (STR) show that the Veteran sustained a back injury while in service during May 2003.  Subsequent notations within the STRs note continued back pain and a diagnosis "C-Spine" and "T-Spine" based on examination and the Veteran's ongoing spine problems.  The Board notes that the Veteran is already service connected and evaluated under the criteria related to thoracolumbar spine.  More recent private treatment records as well as VA treatment records show continuing cervical spine issues on imaging and the Veteran's own complaints.  Considering the Veteran's continuing cervical spine symptomatology as well as the in-service injury and subsequent notation, the Board finds that it is at least as likely as not that the Veteran's cervical spine disability had its onset in service. 

III.  EFFECTIVE DATE FOR DEPENDENT COMPENSATION

The Board denies entitlement to an earlier effective date for dependent compensation for the Veteran's spouse, C.A.R., as the undisputed evidence of record shows that the Veteran failed to notify the VA of his marriage within one year of the marriage.  An additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action. 38 U.S.C. § 5110 (f).  The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption. 38 U.S.C. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award. 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 C.F.R. § 3.401(b)(1).

The record shows a communication from the Veteran dated June 28, 2013 indicating that he got married to CAR on June 18, 2011.  At the hearing, the Veteran testified that the year was mistakenly reported and that in fact the marriage occurred in June of 2012.  With either year, there is no question that the Veteran did not inform the VA until at least a year and ten days after the marriage occurred.  The Veteran's representative essentially said at the hearing that there was no evidence in the record of timely notification, and the Veteran himself indicated that he could not be sure whether he sent the notification within a year.  While the Board is sympathetic, particularly since it appears that the Veteran was only days outside the one year range, the Board is bound the laws and regulations, and consequently entitlement to an earlier effective date must be denied.  

IV.  ENTITLEMENT TO A RATING IN EXCESS OF 20 PERCENT FOR DEGENERATIVE DISC DISEASE (DDD)/DEGENERATIVE JOINT DISEASE (DJD)

The Board finds that the Veteran's currently service connected lumbar spine disability should be rated at 40 percent for the entire period on appeal.  In other words, the Board restores the previous rating, but also denies a rating in excess of 40 percent as the record does not show that the Veteran suffers from ankyloses of the spine or incapacitating episodes having a total duration of at least 6 weeks.  

It is well established that VA cannot reduce a veteran's disability evaluation without first finding that the service-connected disability has improved to the point that the veteran is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); see also Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board finds that the competent medical and lay evidence of record does not show an actual improvement in the Veteran's spine symptomatology or his ability to function under the ordinary conditions of life and work.  As the Veteran points out, the reduction stems from medical evidence obtained while the Veteran was heavily medicated.  More recent VA examinations do not show the improvement observed in exams underlying the reduction.  The Veteran specifically pointed out that he was prescribed morphine and obtained an opinion from his VA treatment provider that this would have a significant impact on his range of motion.  See April 2014 MY HEALTH VET Correspondence.  Considering this medical evidence regarding the ameliorating effects of medication and the Veteran's own reports regarding his ongoing back pain, the Board finds that the reduction was improper as there was no actual improvement in his spine symptomatology or his ability to function under the ordinary conditions of life and work.  

While the Board restores the 40 percent rating for the entire period on appeal, it will not award an increased rating as there is no evidence of ankyloses and no evidence of incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  The Veteran's spine disability is rated under Diagnostic Code 5243 (for intervertebral disc syndrome).  Intervertebral disc syndrome is to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (combined ratings table). 38 C.F.R. § 4.71a.  Under these criteria, the highest rating for limitation of range of motion is 40 percent.  Further increased ratings require either ankyloses or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  None of the Veteran's medical records indicate ankyloses or incapacitating episodes of the required duration.  Consequently a rating in excess of 40 percent is not awarded. 

The Board also notes that as 40 percent is the highest schedular rating for limitation of motion of the spine, the regulatory provisions (38 C.F.R. §§ 4.40, 4.45) pertaining to functional loss are not for application.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (discussing the difference between ratings applicable for range of motion and those with ankyloses); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Board has also considered the provisions of 38 C.F.R. § 4.59 which requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. However, given the Veteran is receiving the maximum rating based on limitation of motion spine, and a higher rating requires unfavorable ankyloses of the entire spine, there is no prejudice in any VA examination failing to comply with § 4.59.  

In summary, the evidence of record shows that for the entire period on appeal the Veteran's spine disability warrants a rating of 40 percent and no greater.  

V.  ENTITLEMENT TO TOTAL DISABILITY BASED ON INDIVIDUAL UNEMPLOYABILITY

The Board grants entitlement to TDIU as it finds that the Veteran's service connected disabilities have precluded him from securing or following a substantially gainful occupation.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has met the schedular criteria for TDIU for the entire period on appeal.  Accordingly, the only issue for the Board is whether his service connected disabilities preclude him for following a substantially gainful occupation.  

The Veteran's primary occupation began as part of his service as a loadmaster in the Air Force.  Following decades of military and civilian work as a loadmaster, the Veteran was briefly employed as corrections officer, a position which he left due to physical limitations.  The record also suggests that the Veteran had some occasional employment as a substitute teacher, which was also interrupted by his physical limitations.  The Veteran's back pain is the primary cause of occupational impairment and the most recent VA examination indicates that the Veteran would be unable to walk more than a 100 feet at a time and unable to handle weights significantly over five pounds.  This is consistent with the difficulties the Veteran described experiencing in his non-aviation employment.  The Board also notes that the Veteran's service-connected depression has been manifested by mood, motivation, and anger issues which would further impact employability.  

While the Veteran does have some college education and years of occupational experience, the Board finds that his service connected disabilities preclude him from securing or following substantially gainful occupation.  There is no question that with his physical limitations the Veteran would be unable to continue working as a loadmaster or in a similarly physically demanding position. In fact, the Veteran would need to be able to work at a position that required relatively little walking, did not require a college education, lifting over five pounds, and could accommodate his need for breaks and resting his back by laying down.  The Board is unaware of such a position and consequently finds that the Veteran is entitled to the award of TDIU for the entire period on appeal.  


ORDER

The previously denied claim of entitlement to service connection for hearing loss is reopened and entitlement is granted.  

Entitlement to service connection for a cervical spine disability is granted. 

Entitlement to an effective date earlier than May 1, 2013 for the dependency benefits for spouse, C.A.R is denied. 

The reduction of the back disability rating was improper and restoration to a 40 percent rating and no greater for the entire period on appeal is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to total disability based on individual unemployability (TDIU) is granted.  



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


